 


 HCON 92 ENR: Authorizing the printing of a revised and updated version of the House document entitled “Women in Congress, 1917–2006”.
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 92 


September 16, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the printing of a revised and updated version of the House document entitled Women in Congress, 1917–2006. 
 
 
1.Printing of revised version of Women in Congress, 1917–2006 
(a)In generalAn updated version of House Document 108–223, entitled Women in Congress, 1917–2006 (as revised by the Library of Congress), shall be printed as a House document by the Public Printer, with illustrations and suitable binding, under the direction of the Committee on House Administration of the House of Representatives. (b)Number of copiesIn addition to the usual number, there shall be printed such number of copies of the document referred to in subsection (a) as does not exceed a total production and printing cost of $500,000, of which— 
(1)80 percent shall be for the use of the Committee on House Administration of the House of Representatives; and (2)20 percent shall be for the use of the Committee on Rules and Administration of the Senate. 
 
Clerk of the House of Representatives.Secretary of the Senate.
